Title: George P. Stevenson to Thomas Jefferson, 17 November 1817
From: Stevenson, George Pitt
To: Jefferson, Thomas


                    
                        Dear sir
                        Baltimore
Novemr 17th 1817—
                    
                    I am favored with your much valued letter of the 30th ulto, & return you my grateful thanks for it’s enclosure.—The President had previously promised me in person that if the present Commercial agent at Havana, did not wish to return, I should have the place; this was all I asked,  I do not beleive he will return, as he has not exercised the functions yet, altho appointed two years ago.
                    That I may never prove unworthy of the fair character you have been pleased to draw of me, shall be my constant aim—, and if in the course of my life I may be called upon to serve my friends, or my country, my best efforts shall be at their command—
                    I contemplate leaving Baltimore for Havana in ten days—and shall carry with me continued wishes for your health & happiness
                    
                        Yrs truly
                        Geo: P: Stevenson
                    
                